DETAILED ACTION
This is a first office action in response to application No. 16/098,234 filed on 11/01/2018, in which claims 1 - 20 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claims 15 and 18 are objected to because of the following informalities:  
Claim 15, The touchpad as claimed in claim 6, wherein the metal oxide layer includes a metal oxide, and where the metal oxide is at least one of: Ag oxide, Ag alloy oxide, Cu oxide, Mo oxide, MoNb alloy oxide, Ti oxide, and Ti alloy oxide. wherein the metal oxide is at least one of. Ag oxide, Ag alloy oxide, Cu oxide, Mo oxide, MoNb alloy oxide, Ti oxide, and Ti alloy oxide.  Claim limitation is repeated. Appropriate correction is required. 
Claim 18, recites “more than” examiner suggest “greater than”. To keep consistency in the claim language. 

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1 - 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haobo “CN 105997058” IDS.
Re-claim 1, Haobo teaches a touch electrode (figs. 1 - 2 polymer flexible interdigital finger with higher sensitivity and better detection) disposed on a substrate, (fig. 1; 1) wherein the touch electrode includes a metal layer (fig. 1; 3 (conductive layer)) and a buffer layer, (fig. 1; 2) the metal layer (fig. 1; 3) is made of metal with good ductility and used as an electrode wire of the touch electrode, (page 5, The conductive layer of the interdigital electrode of the invention is obtained by electroplating, has controllable thickness, high purity, good electrical conductivity, stable electrical signal baseline, strong anti-interference ability,) and the buffer layer (fig. 1; 2) is made of metal or metal alloy (page 3, The buffer layer is an alloy layer formed of at least two of Ti, Mo, and W) which improves an adhesion force between the metal layer (fig. 1; 3) and the substrate, (fig. 1; 1) and the buffer layer (fig. 1; 2) is disposed between the metal layer (fig. 1; 3) and the substrate (fig. 1; 1). (fig. 1 and  page 3, The flexible interdigital electrode also provides a processing method of a polymer flexible interdigital electrode with good compatibility, high efficiency and convenient manufacture, and correspondingly provides a polymer flexible interdigital finger with higher sensitivity and better detection effect)

Re-claim 2, The touch electrode as claimed in claim 1, wherein a metal oxide layer is disposed above the metal layer. 
Using a metal oxide layer to protect a metal layer is common knowledge in the art

Re-claim 3, Haobo teaches wherein the metal layer (fig. 1; 3 (conductive layer)) is made of Ag or Cu. (page 4, the conductive layer is Ag, Au, Pd, Pt A formed metal layer)

Re-claim 4, Haobo teaches wherein the buffer layer is selected from one or a combination of Mo, Mo alloy, Ti, and Ti alloy. (page 3, The buffer layer is an alloy layer formed of at least two of Ti, Mo, and W)

Claim Rejections - 35 USC §103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Haobo in view of in view of Tseng “US 2016/0139708”.
Re-claim 5, Haobo does not explicitly teach wherein the metal oxide layer includes a metal oxide, and where the metal oxide is at least one of: Ag oxide, Ag alloy oxide, Cu oxide, Mo oxide, MoNb alloy oxide, Ti oxide, and Ti alloy oxide.
However, Tseng teaches wherein the metal oxide layer includes a metal oxide, and where the metal oxide is at least one of: Ag oxide, Ag alloy oxide, Cu oxide, Mo oxide, MoNb alloy oxide, Ti oxide, and Ti alloy oxide. (par. [0027])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Tseng to improve the light transmittance. (Tseng, par. [0027]) 

7.	Claims 6 and 11 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haobo in view of Rhe “US 2018/0151662”.
Re-claim 6, Haobo teaches all the limitations of claim 1 but Haobo does not explicitly teach a touchpad, including at least one first touch electrode assembly and at least one second touch electrode assembly, the first touch electrode assembly including a first touch electrode and a first organic insulating layer covering the first touch electrode, and the second touch electrode assembly including a second touch electrode and a second organic insulating layer covering the second touch electrode, wherein the first touch electrode and the second touch electrode are touch electrodes as claimed in claim 1.  
However, Rhe teaches a touchpad, including at least one first touch electrode assembly (fig. 6A; Tx) and at least one second touch electrode assembly, (fig. 6A; Rx) the first touch electrode assembly including a first touch electrode (fig. 6A; Tx) and a 

It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Rhe to provide an organic insulation layer for protecting a touch electrode. (Rhe, par. [0067]) 

Re-claim 11, is rejected as applied to claim 6 above because the scope and contents of the recited limitations are substantially the same.
  	
Re-claim 12, The touchpad as claimed in claim 6, wherein a metal oxide layer is disposed above the metal layer.
It is well known in the art to use the metal oxide layer to protect the metal layer.

Re-claim 13, Haobo teaches wherein the metal layer (fig. 1; 3 (conductive layer)) is made of Ag or Cu. (page 4, the conductive layer is Ag, Au, Pd, Pt A formed metal layer)

Re-claim 14, Haobo teaches wherein the buffer layer is selected from one or a combination of Mo, Mo alloy, Ti, and Ti alloy. (page 3, The buffer layer is an alloy layer formed of at least two of Ti, Mo, and W)

8.	Claims 7 - 10 and 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haobo in view of Rhe and further in view of Yuhua “CN 104166490” IDS.
Re-claim 7, Haobo in view of Rhe teaches the touchpad as claimed in claim 6, Rhe teaches wherein the second touch electrode assembly (fig. 6A; Rx) is on the first touch electrode assembly (fig. 6A; Tx) in a direction far away from the substrate, (fig. 6A) and 
Haobo in view of Rhe does not explicitly teach a refractive index of the first organic insulating layer is less than a refractive index of the second organic insulating layer.  
However, Yuhua teaches a refractive index of the first organic insulating layer (fig. 1; 50 corresponding to second low refractive index layer) is less than a refractive index of the second organic insulating layer (fig. 1; 40 corresponding to second high refractive index layer). (fig. 1 and page 6)  
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Yuhua to improve a touch function of the capacitive screen. (page 5)
Re-claim 8, Haobo and Rhe in view of Yuhua teaches all the limitations of claim 7, Yuhua teaches wherein the refractive index of the first organic insulating layer 
Re-claim 9, Haobo and Rhe in view of Yuhua does not explicitly teach wherein a thickness of the first organic insulating layer is equal to a thickness of the second organic insulating layer.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to form “a thickness of the first organic insulating layer is equal to a thickness of the second organic insulating layer,” since it has been held that discovering optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)

Re-claim 10, Haobo and Rhe in view of Yuhua does not explicitly teach wherein the thickness of the first organic insulating layer is 0.5-4um, and the thickness of the second organic insulating layer is 0.5-4um.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to form “the thickness of the first organic insulating layer is 0.5-4um, and the thickness of the second organic insulating layer is 0.5-4um,” since it has been held that discovering optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)

Re-claims 16 - 20, are rejected as applied to claims 7 - 10 above because the scope and contents of the recited limitations are substantially the same.

9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Haobo in view of Rhe and further in view Tseng “US 2016/0139708”.
Re-claim 15, Haobo in view of Rhe does not explicitly teach wherein the metal oxide layer includes a metal oxide, and where the metal oxide is at least one of: Ag oxide, Ag alloy oxide, Cu oxide, Mo oxide, MoNb alloy oxide, Ti oxide, and Ti alloy oxide. wherein the metal oxide is at least one of. Ag oxide, Ag alloy oxide, Cu oxide, Mo oxide, MoNb alloy oxide, Ti oxide, and Ti alloy oxide. 
However, Tseng teaches wherein the metal oxide layer includes a metal oxide, and where the metal oxide is at least one of: Ag oxide, Ag alloy oxide, Cu oxide, Mo oxide, MoNb alloy oxide, Ti oxide, and Ti alloy oxide. wherein the metal oxide is at least 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Tseng to improve the light transmittance. (Tseng, par. [0027]) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.. USPG 2016/0342278) paragraph 0031 the composite electrode 20 of this embodiment is a touch electrode, comprising a metal electrode 201 and a metal oxide layer 202 formed on the surface of the metal electrode. The metal oxide layer 202 is formed by oxidizing the metal electrode 201. The oxidation treatment adopts UV-ozone or oxygen plasma to oxidize the metal electrode 201 to form the metal oxide layer 202. The metal oxide layer 202 is used to electrically insulate the metal electrode 201 from the surrounding the conductive elements to prevent a short circuit from being formed between the metal electrode 201 and the other electrodes.

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929. The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        03/11/21B